Citation Nr: 1036166	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-11 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1979.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by which 
the RO denied entitlement to TDIU.  

In June 2007, the Veteran testified at a hearing before the 
undersigned, which took place at the RO.  A transcript of the 
hearing has been associated with the record.

The issue of entitlement to TDIU was remanded to the RO for 
further development of the evidence in September 2007.  


FINDINGS OF FACT

1.  The Veteran has been granted service connection for hearing 
loss rated 70 percent disabling and for tinnitus rated 10 percent 
disabling.  His combined disability rating is 70 percent. 

2.  The service-connected disabilities, in and of themselves, are 
not shown to render the Veteran unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19, 4.25 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2004 that fully addressed all three 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of the Veteran's and 
VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess-compliant notice was provided in March 2006.  
The claim was readjudicated in a March 2009 supplemental 
statement of the case. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records and VA 
treatment records.  The Veteran was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The Veteran was afforded an 
adequate VA medical examination in December 2008.  Significantly, 
neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Entitlement to TDIU requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation. Consideration may be given to 
the veteran's level of education, special training and previous 
work experience in arriving at a conclusion, but not to his age 
or to the impairment cause by nonservice-connected disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In reaching such a determination, the central inquiry is "whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned 
where the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a).

Factual Background 

The Veteran contends that his service-connected hearing loss 
renders him unable to work and that he is therefore entitled to a 
TDIU rating.  Service connection is in effect for bilateral 
hearing loss rated 70 percent disabling and for tinnitus rated 10 
percent disabling.

In December 2003, the Veteran filed his claim of entitlement to 
TDIU.  At that time, he indicated that he had last worked on a 
full-time basis in 2000.  He stated that he had applied for a 
"laborer/mail" position with the United States Postal Service 
in November 2003.  The Veteran's TDIU application further 
reflects that he attended barber college from 1972 to 1974.

At his June 2007 hearing, the Veteran testified that he had last 
worked in 2000 in a job that involved hanging sheetrock.  He 
asserted that his hearing loss created a dangerous work 
environment because he worked around machinery and moving 
equipment, and he was unable to hear warnings to move out the 
way.  He testified that since leaving that job in 2000, he 
attempted to get work with the United States Postal service, at a 
paper company, and other places.  He maintained that no one was 
willing to hire him, but he admitted that no employer had ever 
stated the reason for which the Veteran was not hired.  He also 
indicated that he had hearing aids issued by the VA that were not 
working properly.  The Veteran also stated that he had difficulty 
driving due to his hearing loss.  The Veteran testified that he 
completed the 12th grade and that he had no other educational 
training.

The record contains copies of several audiologic evaluations 
indicating substantial hearing loss.  

The Veteran was afforded a VA audiologic examination in December 
2008.  The examiner conducted audiometric testing and determined 
that right ear hearing was normal and that there was profound 
bilateral ear hearing loss.  The examiner opined that regardless 
of the severity of the Veteran's hearing loss, hearing loss and 
tinnitus in and of themselves did not preclude the Veteran from 
securing and following substantially gainful employment.

Discussion

The Veteran is eligible to receive TDIU benefits because he has a 
combined disability rating of 70 percent and at least one 
disability that is rated 40 percent or more.  38 C.F.R. § 
4.16(a).  See also 38 C.F.R. § 4.25 (combined rating table).

After a careful review of the record, the Board concludes that 
the competent and probative evidence does not demonstrate that 
Veteran is unable to obtain or retain substantially gainful 
employment solely because of any or all of his service-connected 
disabilities.  No competent professional has rendered an opinion 
that the Veteran was unemployable due to his service-connected 
disabilities.  In fact, the December 2008 VA medical examination 
report of record as noted above, includes the opinion that his 
service-connected disabilities, hearing loss and tinnitus, do not 
preclude substantially gainful employment.  The Board finds this 
is the most probative evidence of record related to the TDIU 
claim.  The examiner indicated that the claims file was reviewed 
and included in the report a summary of the pertinent medical 
evidence.  The examiner indicated that the Veteran was 
interviewed and his medical and occupational history and 
complaints were noted. 

The record contains no other medical opinion concerning the 
impact of the Veteran's service-connected disabilities, namely 
hearing loss and tinnitus, upon his ability to pursue and 
maintain employment.  The Veteran contends that his service-
connected disabilities prevent him from working.  The Board does 
not find the Veteran credible in this regard.  First, the Board 
notes that the Veteran is not shown to be competent to render 
medical opinions upon which the Board may rely.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 
3.159 (a)(1) (competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions).  
Next, the Board observes that the Veteran himself related that he 
was never told that his hearing loss or tinnitus were the reason 
for which his job applications were rejected.  As well, the Board 
emphasizes that the Veteran produced no rejection letters or 
other evidence in corroboration of his assertions regarding 
unemployability.  Finally, the Board notes that the Veteran's 
TDIU claim submitted in January 2004 indicated that he attended 
barber college from 1972 to 1974, but the Veteran denied any post 
high school education or training during his June 2007 hearing.  
This last factor in particular creates doubt as to TDIU 
eligibility as it reflects inconsistencies in the Veteran's 
allegations.  The Board reminds the Veteran that VA decision 
makers have discretion to accept or reject pieces of evidence 
provided that sufficient reasons and bases are set forth 
explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

Based upon a review of the totality of the evidence, the Board is 
unable to find that the Veteran's service-connected disabilities 
render him unable to obtain and retain a substantially gainful 
employment and the claim for a TDIU must be denied.  There is no 
evidence that is both competent and credible to the contrary.  
Because there is no competent and/or credible evidence in the 
Veteran's favor, the preponderance of the evidence is against the 
claim, and the benefit of the doubt rule is not for application.  
Alemany, supra; see also 38 U.S.C.A. § 5107.


ORDER

Entitlement to TDIU is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


